Matter of State of New York v Avon L. (2017 NY Slip Op 01368)





Matter of State of New York v Avon L.


2017 NY Slip Op 01368


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-01823
 (Index No. 6698/13)

[*1]In the Matter of State of New York, respondent,
vAvon L. (Anonymous), appellant.


Mental Hygiene Legal Service, Mineola, NY (Michael Neville, Deborah P. Mantell, Laura Rothschild, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Andrew W. Amend, Karen W. Lin, and Bethany Davis-Noll of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law article 10 for the civil management of Avon L., a sex offender allegedly requiring civil management, Avon L. appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Forman, J.), dated January 8, 2016, as upon granting that branch of his motion which was for leave to renew and reargue a prior order of the same court dated February 27, 2015, which, upon a finding, made after a jury trial, that he suffers from a mental abnormality as defined in Mental Hygiene Law § 10.03(i), and upon a determination, made after a dispositional hearing, that he is a dangerous sex offender requiring civil confinement, in effect, granted the petition and directed that he be committed to a secure treatment facility for care, treatment, and control until such time as he no longer requires confinement, adhered to the prior determination.
ORDERED that the order dated January 8, 2016, is affirmed insofar as appealed from, without costs or disbursements.
The evidence presented by the State of New York that the appellant suffered from a mental abnormality predisposing him to commit sex offenses and causing him to have serious difficulty controlling his criminal sexual conduct within the meaning of Mental Hygiene Law § 10.03 (i) was not based solely on his past sex-offending conduct so as to violate his right to due process (see Kansas v Hendricks, 521 US 346, 358). Moreover, contrary to the appellant's contention, the evidence was legally sufficient to establish that he had such a mental abnormality (see Matter of State of New York v Dennis K., 27 NY3d 718, 726; Matter of State of New York v Carl S., 125 AD3d 670, 672).
The State established, by clear and convincing evidence, that the appellant's level of dangerousness requires his confinement (see Mental Hygiene Law § 10.07[f]; Matter of State of New York v Larry B., 113 AD3d 865, 867).
RIVERA, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court